DETAILED ACTION
	This Office action is responsive to communication received 06/01/2022 – Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With the closest prior art of record including Beno (US PUBS 2015/0045134), Boyd (US PUBS 2010/0041494), Lee (USPN 6,860,823) and DeMille (USPN 8,460,123), claims 1-8 and 10-14 are allowable over the prior references of record for the following reasons:
As to independent claim 1, none of the prior art references of record shows, suggests or otherwise renders obvious the combination of a golf club comprising a golf club head, a shaft and a grip, with the golf club head comprising a frontal portion having a rear circumferential attachment edge, a rear portion having a frontal circumferential attachment edge, and first and second attachment features, with each of the golf club head, shaft, grip, frontal portion, rear portion and first and second attachment features including all of the recited structure set forth in claim 1, in further combination with “said first attachment feature comprises at least one undercut defined in an intermediate metallic scrim layer, wherein said intermediate metallic scrim layer is attached to said rear circumferential attachment edge via an adhesive, and wherein said rear portion is joined to said intermediate metallic scrim layer with no additional adhesives and no external fasteners”.
As to independent claim 10, none of the prior art references of record shows, suggests or otherwise renders obvious the combination of a golf club comprising a golf club head, a shaft and a grip, with the golf club head comprising a frontal portion having a rear circumferential attachment edge, a rear portion having a frontal circumferential attachment edge, and first and second attachment features, with each of the golf club head, shaft, grip, frontal portion, rear portion, first attachment feature and thermoplastic composite element including all of the recited structure set forth in claim 10, in further combination with “said first attachment feature comprises at least one undercut defined in an intermediate metallic scrim layer, wherein said intermediate metallic scrim layer is attached to said rear circumferential attachment edge via an adhesive, and wherein said rear portion is joined to said intermediate metallic scrim layer with no additional adhesives and no external fasteners”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711